Citation Nr: 1449918	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  07-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of prostate cancer prior to July 28, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 1969.  

This matter initially came before the Board of Veterans' Appeals on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In October 2010, the Board remanded the claim for additional development.  In November 2012, the Board denied entitlement to a rating in excess of 40 percent for residuals of prostate cancer.  In a March 2014 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the claim to the Board.  

In a March 2014 rating decision, the RO increased the Veteran's disability rating to 100 percent effective July 29, 2013, due to recurrence of active prostate cancer.  Accordingly, the Board has recharacterized the issue on appeal as reflected on the cover page.  

Additionally, as reflected on the cover page, the issue of entitlement to a TDIU has been raised in connection with the Veteran's appeal of his rating for residuals of prostate cancer.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but an attempt to obtain an appropriate rating for a disability or disabilities).  For example, in a February 2010 statement the Veteran explained that he cannot get a job because once employers learn of his PTSD and prostate cancer (which are service connected) and his back injury (which is not service connected), they will not hire him because they feel he is a liability.  

In February 2007, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In July 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  

Since the November 2012 Board decision, the claims file has been converted from a paper file to an electronic record in the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed both the VBMS and Virtual VA records in its consideration of this appeal.  

In a February 2010 statement and at the July 2010 hearing, the Veteran expressed his belief that his back disorder is related to his prostate cancer.  Similarly, in a July 2010 statement, the Veteran refers to his hearing loss disability.  If the Veteran desires to file a claim for service connection for a back disorder or hearing loss, he or his representative should file this claim with specificity at the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon further review of the record, remand is necessary to ensure that all indicated development is completed before adjudicating the Veteran's claim.  It appears from the record that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See January 2007 VA treatment record (noting income as SSDI).  The documents related to any application for SSA disability benefits have not been associated with the claims file.  It is not clear from the evidence of record what disabilities may have been considered in connection with the Veteran's SSA application.  In light of this uncertainty, a reasonable possibility exists that the records are relevant to the Veteran's claim, and remand is necessary to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  It is possible that these records may offer some information on the period at issue.

Additionally, the Court noted in its March 2014 memorandum decision that the November 2011 VA examiner failed to provide supporting facts or analysis for the conclusions reached.  If that examiner is available, the examination report should be returned for review, in order to identify the basis for the reported pad use.

As noted above, entitlement to a TDIU has also been raised by the record.  On remand, the AOJ should develop and adjudicate this issue.  Finally, the Board notes that the Veteran has identified symptoms related to his prostate cancer residuals that are not described by the rating criteria, for example in a February 2010 statement the Veteran reported depression and embarrassment due to wearing pads.  Additionally, the Veteran has identified ways in which his prostate cancer residuals have impacted his PTSD.  See February 2010 statement (describing that he finds group sessions difficult due to shame over wearing pads).  As such, the AOJ should consider whether referral for extra-schedular evaluation is warranted.  In conducting this review, the AOJ should also consider whether referral is warranted based upon the collective impact of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Finally, as noted above, the residuals of prostate cancer are currently rated 100 percent disabling due to recurrence of active prostate cancer.  Should this rating be reduced while the remand is pending, any indicated development associated with such reduction should be completed before returning the claim to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records related to any claim by the Veteran for Social Security disability benefits from SSA and associate them with the claims file.  Records obtained should include any medical records used and a copy of any decision that is reached.

2.  Conduct appropriate development regarding the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  Notice should be provided as needed and evidence developed as appropriate.  

3.  After any additional records are obtained and associated with the claims file, but whether or not any additional records are obtained, return the case to the examiner who conducted the November 2011 examination.  The examiner should review any records of that examination, and to the extent possible, explain the basis for the reported use of pads detailed on that examination.  If the examiner is unavailable, forward the record to a similarly situated examiner to attempt to identify the basis of the reported pad usage.  If it cannot be determined from the record that too should be noted.

4.  After completing the above development and any other indicated development, readjudicate the claims, to include consideration of whether the criteria for referral for assignment of a higher rating on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), have been met, either based solely on the Veteran's service-connected prostate cancer residuals or based upon the collective impact of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



